In consolidated actions for various forms of equitable relief, Frank Lucinski, plaintiff in Action No. 2, appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County, dated August 1, 1975, as, after a nonjury trial, held that he and the two other individual parties to these actions were each entitled to one third of the stock of the defendant corporations and directed an accounting of the corporate funds. Judgment affirmed insofar as appealed from, with one bill of costs payable jointly to respondents appearing separately and filing separate briefs, on the opinion of Mr. Justice Lipetz at Special Term. Martuscello, Acting P. J., Rabin, Suozzi and Mollen, JJ., concur.